Citation Nr: 0706198	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty in the United States Coast Guard from 
November 1950 to November 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant's disagreement with that 
decision led to this appeal.  The Board remanded the case in 
May 2006, and it is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran's death certificate shows 
that he died in early May 2001 and lists cardiac arrhythmia 
as the immediate cause of death, with a 1997 cerebrovascular 
accident with weakness and arteriosclerotic vessel disease as 
conditions leading to the immediate cause of death.  In 
addition, the death certificate lists urinary tract infection 
as a significant condition contributing to the veteran's 
death but not resulting in the underlying cause of death.  
The record includes hospital records showing that the veteran 
was hospitalized for a week in late April 2001 for treatment 
of a urinary tract infection.  The appellant contends the 
veteran's urinary tract infection was a side effect of 
morphine with which the veteran was treated to relieve pain 
associated with an exophytic calcification arising from the 
posterior aspect of the left acetabulum, which has also been 
described as myositis ossificans.  She further contends that 
this disability was connected to the veteran's service.  

The appellant contends that the calcification/myositis 
ossificans was caused by the veteran's exposure to ionizing 
radiation during service in the United States Coast Guard 
when he served aboard the CGC BUTTONWOOD in the Pacific from 
September 1952 to June 1953.  In this regard, the appellant 
has submitted reports from her conversations with shipmates 
of the veteran.  One shipmate recalled that their ship was 
about 25 miles away from the detonation of the hydrogen bomb.  
The Board notes that Operation IVY was a two-detonation 
atmospheric nuclear weapon test series conducted in the 
Pacific Proving Ground at Eniwetok Atoll in the Marshall 
Islands during autumn 1952 and included testing of the first 
thermonuclear or hydrogen bomb.  See United States 
Atmospheric Nuclear Weapons Tests, Nuclear Test Personnel 
Review, Operation IVY 1952, DNA 6036F.  In addition, prior to 
his death, the veteran stated that one of the missions of the 
CGC BUTTONWOOD was to take a team of scientists from Loma 
Linda University Medical Center's research department to 
check the radiation level in fish after an atomic bomb test 
in the Pacific.  A personal service record kept by the 
veteran while he was in service shows that his ship went from 
Honolulu to Kwajalein to Eniwetok, but does not specify 
dates.  

In support of her claim, the appellant has submitted an 
August 2001 letter from K.S., M.D., a board certified 
radiologist.  He stated that he had reviewed multiple imaging 
studies including plain films, CTs, and MRIs of the veteran's 
pelvis.  He said these studies demonstrated an exophytic 
calcification arising from the posterior aspect of the left 
acetabulum and it had been reported that the veteran had 
considerable pain in this region.  Dr. K.S. stated that it is 
as likely as not that radiation exposure caused this 
calcification.  In addition, in a letter dated in 
September 2001, D.F., M.D., a neurologist who was involved 
the veteran's care, stated that the veteran suffered from 
severe myositis ossificans of the left buttock and thigh, 
which was quite painful.  Dr. D.F. said that it is his 
understanding that sometimes this is associated with 
excessive exposure to radiation.  He further stated that he 
had learned that the veteran may have been exposed to 
excessive radiation in service and it was possible they could 
be related.  

The appellant has reported repeatedly that the veteran went 
to the VA outpatient clinic in Longview, Texas, which 
assisted in his pain management.  Records from the veteran's 
private physician, D.S., M.D., show that in March 2001, he 
noted that there had been a change in the veteran's morphine 
medications by VA.  Also, in the report of a history and 
physical examination in conjunction with hospitalization for 
a urinary tract infection in April 2001, it was noted that 
the veteran had been seen in the VA clinic in Longview, 
Texas, about two months earlier and was changed from a 
morphine patch to morphine pills.  There is no indication 
that action has been taken to obtain VA treatment records.  
This should be done as they may be relevant to the 
appellant's claim and they are constructively of record.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that VA treatment records 
are considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).  

In conjunction with her claim, the appellant should be 
requested to submit or identify medical evidence that 
supports her contention that side effects of treatment of 
pain associated with the veteran's exophytic calcification or 
myositis ossificans with morphine included urinary tract 
infection.  If the appellant submits competent evidence of 
such a relationship, action should be taken to develop the 
claim under the provisions of 38 C.F.R. § 3.311.  This should 
include obtaining a radiation dose estimate because, as 
outlined above, the appellant has submitted medical evidence 
that exophytic calcification/myositis ossificans may be 
induced by ionizing radiation and therefore qualifies as a 
radiogenic disease under 38 C.F.R. § 3.311.  See 38 C.F.R. 
§ 3.311(b)(2), (b)(4) (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records, including but 
not limited to pharmacy records, for the 
veteran for care the veteran received at 
the VA outpatient clinic in Longview, 
Texas, from January 2001 to May 2001.  
All action to obtain the requested 
records should be documented fully in the 
claims file.  

2.  Contact the appellant and request 
that she submit or identify medical 
evidence (e.g. a physician's statement or 
medical treatise evidence) that supports 
her contention that urinary tract 
infection is a side effect of morphine, 
which was used for pain management 
associated with the veteran's exophytic 
calcification/myositis ossificans in the 
area of the left hip.  With appropriate 
release authorization, take action to 
obtain and associate with the claims file 
evidence identified by the appellant.  

3.  If evidence is obtained that supports 
the appellant's contention that urinary 
tract infection is a side effect of 
morphine, which was used for pain 
management associated with the veteran's 
exophytic calcification/myositis 
ossificans in the area of the left hip, 
develop the claim under the provisions of 
38 C.F.R. § 3.311, and this should 
include obtaining a radiation dose 
estimate for the veteran and a 
determination of whether the veteran's 
exophytic calcification/myositis 
ossificans in the area of the left hip 
was due to exposure to ionizing radiation 
in service.  

4.  If it is so determined, obtain a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that in the 
veteran's case his urinary tract 
infection was a side effect of morphine 
used for management of pain associated 
with his exophytic calcification/myositis 
ossificans in the area of the left hip.  
The physician should also be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that such urinary 
tract infection contributed materially or 
substantially to the veteran's death.  
This opinion should take into 
consideration the veteran's death 
certificate, which lists urinary tract 
infection as a significant condition 
contributing to the veteran's death.  

The claims file must be provided to the 
physician and that it was available for 
review should be noted in the physician's 
report.  The physician should be 
requested to provide a rationale for all 
opinions expressed in the report. 

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


